Citation Nr: 9914446	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of lung cancer.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an earlier effective date prior to March 
22, 1996, for the assignment of a compensable disability 
evaluation for lung cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).

The Board notes that the veteran appeared at the hearing 
unrepresented and indicated his dissatisfaction with his 
authorized representative.  The veteran also submitted a 
letter dated in August 1998 in which he stated that his 
personal attorney would be representing him in his appeal.  
Pursuant to 38 C.F.R. § 20.604 (1998), the designation of an 
agent is by a duly executed power of attorney or its 
equivalent.  Additionally, the revocation of a 
representative's authority must be given by written 
notification or an appropriate designation of a new 
representative.  38 C.F.R. § 20.607 (1998).  The veteran has 
not submitted a written notification of revocation of his 
representative's authority, nor has he submitted an 
appropriate designation of a new representative pursuant to 
38 C.F.R. § 20.604.

For reasons which will become apparent, the issues of 
entitlement to a compensable evaluation for lung cancer and 
entitlement to an earlier effective date prior to March 22, 
1996 for service connection and for assignment of a 
compensable disability evaluation for lung cancer will be 
addressed in the REMAND portion of this decision.

FINDINGS OF FACT

1.  Competent evidence of a nexus between a heart condition 
and an in-service injury or disease has not been presented.

2.  Competent evidence of a current diagnosis of PTSD has not 
been presented.



CONCLUSIONS OF LAW

1.  The claim for service connection for a heart condition is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records reveal that the veteran was awarded citations 
and medals, including the Vietnam Campaign Medal, the Vietnam 
Service Medal, and the Purple Heart.

Upon enlistment examination dated in October 1965, the 
veteran reported having experienced chest pains.  Relevant 
service medical records reflect treatment for shrapnel wounds 
from April 1967 to May 1967.  Upon separation examination 
dated in January 1968, the veteran's heart was clinically 
evaluated as normal.  No psychiatric treatment or disability 
was noted.

An Allen Park VA medical center treatment record dated in 
September 1974 reflects a relevant primary diagnosis of 
systolic click syndrome.  The veteran denied any symptoms of 
cardiac disease such as dyspnea, orthopnea, palpitations, 
syncope, chest pain, or hypertension.  It was noted that an 
older sister was born with a heart murmur.  The veteran 
complained of epigastric pain an hour after eating and 
burning dysuria associated with urethral discharge for two 
weeks prior to admission.  The examiner noted the presence of 
a systolic click followed by mid-systolic ejection murmur 
heard best the fourth left sternal border radiating to the 
apex into the third and second left sternal border.  The 
examiner noted the veteran was relatively asymptomatic.  The 
veteran was discharged and advised to have continuous cardiac 
follow-up of his heart murmur.  

Private medical records dated in 1992 reflect treatment for 
atypical pneumonia.

A private discharge summary dated in September 1995 reflects 
diagnoses of a history of junctional rhythm greater than 25 
years at a rate around 39 to 45; a history of ventricular 
septal defect; status post cardioversion for atrial 
fibrillation in 1991; and pharyngitis.  The veteran's 
bradycardia was noted as not symptomatic.  The examiner also 
noted a II/VI systolic ejection murmur at the left sternal 
border.  

A transesophageal echocardiographic study dated in January 
1996 assessed the presence of ventricular septal defect.  
Normal ventricular function with no demonstration of 
ventricular septal or atrioseptal defect was noted.  
Spontaneous closure of possible ventricular septal defect was 
also noted.  

Private outpatient treatment records dated from February 1996 
to October 1996 reflect a relevant impression of an 
unresectable stage 3A non-small cell bronchogenic carcinoma 
with extensive involvement of the vascular structures, 
including the pulmonary artery and superior vena cava.  These 
records further reflect radiotherapy treatment.  An April 
1996 operative report reflects an impression of an 
approximately 4-centimeter mass encroaching upon the right 
pulmonary artery and abutting the azygous vein, which made 
the tumor unresectable.  An April 1996 clinical record also 
reflects a notation that the veteran's x-rays of 1993 and 
1995 show a lesion in the same area, which may represent 
eschar carcinoma.  A July 1996 clinical record reflects a 
notation of a regular sinus rhythm with faint systolic 
murmur; a notation of clinically stable was also noted.  A x-
ray report dated in October 1996 reflects a finding of 
increased density seen medially in the right upper 
hemithorax.  It was noted that it could be post surgical or 
secondary to radiation changes, but the possibility of an 
infiltrate could not be excluded.  

Upon VA examination dated in January 1997 the veteran 
complained of pain in the chest area, some shortness of 
breath, coughing, and some fatigue.  Chest x-ray dated in 
January 1997 reflects an impression of status post right 
upper lobe surgery with scarring extending from right hilum 
into right upper lobe and right apical pleural thickening.  
It was further noted that old films would be extremely 
helpful for further evaluation.  

VA mental examination dated January 14, 1997 reflects the 
veteran reported recurring thoughts of death since Vietnam, 
anxiety, and depression.  The veteran denied having 
nightmares, intrusive flashbacks, or actual re-living of 
Vietnam events.  The veteran further denied reminders of 
Vietnam combat, as well as generalized numbing of 
interpersonal interactions.  The veteran reported being 
wounded by gunfire while in Vietnam.  The veteran also stated 
that everyone else in his platoon was killed during the gun 
battle, including his squad leader who died in his arms.  The 
veteran denied having any face-to-face fighting experience 
with enemy soldiers.  The veteran stated he became 
significantly distressed, preoccupied, and upset when 
thinking about this, and that he thought about it quite 
often.  The veteran's mood was noted as euthymic and affect 
was noted as within normal range and intensity.  The examiner 
noted relevant impressions of adjustment disorder with mixed 
emotions and polysubstance dependence in full remission.  It 
was further noted that although the veteran's combat 
experience easily satisfied the criteria for PTSD, it was not 
clear that the veteran had met enough of the other criteria 
for a diagnosis of PTSD to be possible.

A VA PTSD examination dated January 15, 1997 reflects the 
veteran was administered a Minnesota Multiphasic Personality 
Inventory test (MMPI).  The examiner noted the veteran's 
profile was consistent with a diagnosis of PTSD and the 
veteran met the recommended cut-off point on the "KEANE PTSD 
subscale."  The examiner further noted that the MMPI could 
neither make nor rule-out a diagnosis of PTSD; it must be 
used within the context of the veteran's psychosocial and 
military history as well as his current symptomatology.  

VA respiratory examination dated in January 1997 reflects a 
notation that a chest x-ray revealed volume loss and scarring 
on the right and a diagnosis of lung cancer status post 
radiation therapy.  Active malignant process was noted.  It 
appears pulmonary function studies were not conducted.  

Private medical records dated from January 1997 to August 
1997 reflect continued treatment for lung cancer.  A private 
x-ray report dated in January 1997 reflects no interval 
change from October 1996 examination.  A February 1997 
clinical record reflects a notation that the veteran was 
status post 4200 rads to the right lung in June 1996 and 
seemed to be in remission.  The veteran's condition was noted 
as guarded with a very high risk for recurrence.  An April 
1997 clinical notation reflects an impression that the 
veteran was doing well, although chances for a long-term cure 
were 5 percent.  June 1997 clinical records reflect a 
notation that a May 1997 chest x-ray showed some increased 
density in the setting of chronic radiation changes in the 
apex which was not present on films from January 1997.  A 
June 1997 chest x-ray reflects no significant abnormality 
with the exception of some increased density of the right 
apex.  An August 1997 chest x-ray reflects no change.

Upon VA respiratory examination dated in April 1997, the 
veteran complained of occasional chest pain.  Clinical 
findings were noted as normal, and pulmonary function studies 
were not conducted.  A diagnosis of lung cancer status post 
radiation therapy was noted.  

At his hearing in August 1997, the veteran testified that he 
experienced shortness of breath and was seeing his oncologist 
every two months to monitor his lung cancer.  The veteran 
also testified that he had a chest x-ray every two months.  

A VA radiology report dated in October 1997 reflects an 
impression of a partially necrotic right paratracheal 
superior and posterior mediastinal soft tissue mass.  The 
appearance was noted as most consistent with a recurrent 
tumor.  Loss of volume in the right upper lobe medially with 
air bronchograms possibly secondary to radiation fibrosis was 
also noted.  

Upon VA respiratory examination dated in October 1997, it was 
noted that the veteran's old chart was not available for 
history.  The veteran reported occasional shortness of breath 
and the use of inhalers.  It was noted that Pulmonary 
function tests conducted in October 1997 reflect FVC 73 
percent predicted, FEVI 70 percent predicted, FEVI/FEC 78 
percent predicted, FEF 25 to 75 percent in 60 percent 
predicted, and DICO 82 percent predicted.  A conclusion of 
moderate obstructive disease principally involving the small 
airways with some improvement after bronchodilator therapy 
consistent with history of smoking was noted.  The examiner 
noted diagnoses of lung cancer, status post radiation 
treatment and mild chronic obstructive pulmonary disease.  

VA outpatient treatment records dated from October 1997 to 
March 1998 reflect complaints of a cough with yellow sputum, 
severe right hip pain, leg pain, chronic fatigue, and 
shortness of breath.  Relevant assessments of asymptomatic 
bradycardia, sciatica pain, insomnia, and lung cancer were 
noted.  

In a letter dated in January 1998, a private physician, M.C., 
opined that the veteran's exposure to Agent Orange, a known 
carcinogen, may have played some role in his development of 
cancer at a young age.

In a letter dated in April 1998, a private physician, G.I., 
stated that the veteran's most recent chest x-rays showed 
opacification of his right upper lobe, and a computerized 
tomography scan dated in February 1998 showed an area in the 
superior medial portion of the right lung field extending to 
a prior surgical site that was possibly post surgical and 
possibly a density related to his tumor.  It was also noted 
that the radiation treatment was not felt to be curative.  

At his February 1999 hearing before a member of the Board, 
the veteran testified that he has chronic bronchitis as a 
result of the radiation treatment, and that his doctor wrote 
a letter to that effect.  The veteran also testified that he 
experienced shortness of breath and was using inhalers.  The 
veteran further testified that he received treatment for his 
heart condition at a VA facility sometime around 1971.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may be granted for cardiovascular-renal 
disease if manifested to a compensable degree within one year 
after the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. §  5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §  5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the Court has held that there is a duty 
to assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. §  5103(a) (West 1991), depending 
on the particular facts in each case.  Beausoleil v. Brown, 8 
Vet. App. 459 (1996);  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

The veteran contends service connection is warranted for a 
heart condition that was discovered in the early 1970's.  The 
veteran further contends that his heart condition is not 
related to his lung cancer.

In September 1974, the veteran was treated at the Allen Park 
VA medical center for evaluation of a heart murmur.  The 
veteran denied any symptoms of cardiac disease such as 
dyspnea, orthopnea, palpitations, syncope, chest pain, or 
hypertension.  It was noted that an older sister was born 
with a heart murmur.  The veteran complained of epigastric 
pain an hour after eating and burning dysuria associated with 
urethral discharge for two weeks prior to admission.  The 
examiner noted the presence of a systolic click followed by 
mid-systolic ejection murmur heard best the fourth left 
sternal border radiating to the apex into the third and 
second left sternal border.  The examiner noted the veteran 
was relatively asymptomatic.  The veteran was discharged and 
advised to have continuous cardiac follow-up of his heart 
murmur.  

A review of the medical evidence of record reflects 
subsequent notations of a heart murmur.  Additionally, a 
transesophageal echocardiographic study dated in January 1996 
assessed the presence of ventricular septal defect.  Normal 
ventricular function with no demonstration of ventricular 
septal or atrioseptal defect was noted.  Spontaneous closure 
of possible ventricular septal defect was also noted.  

However, the competent medical evidence of record does not 
establish that the veteran's heart condition is etiologically 
related to service.  In this respect, the Board also notes 
that upon separation examination dated in January 1968, the 
veteran's heart was clinically evaluated as normal.  A heart 
murmur was first diagnosed in 1974.

Unfortunately, the claim for service connection for a heart 
condition is supported solely by the contentions of the 
veteran.  However, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has made clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
heart condition was caused by his active service is neither 
competent nor probative of the issue in question.  While the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology of his own heart 
condition.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  Thus, the veteran's 
claim is not well grounded and must be denied.

In regards to the veteran's claim for service connection for 
PTSD, the Board concludes service connection is not warranted 
because competent evidence of a current diagnosis of PTSD has 
not been presented.  Although upon administration of the 
Minnesota Multiphasic Personality Inventory (MMPI) test in 
January 1997, the examiner noted the veteran's profile was 
consistent with a diagnosis of PTSD and the veteran met the 
recommended cut-off point on the "KEANE PTSD subscale;" the 
examiner further noted that the MMPI could neither make nor 
rule-out a diagnosis of PTSD.  Additionally, upon VA mental 
examination dated in January 1997, the examiner noted that 
although the veteran's combat experience easily satisfied the 
criteria for PTSD, it was not clear that the veteran had met 
enough of the other criteria for a diagnosis of PTSD to be 
possible.  

While the veteran has expressed his opinion that he suffers 
from PTSD that is related to his active service, he does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) merely by 
presenting his own lay testimony.  See Grottveit, 5 Vet. App. 
at 93.  Thus, in the absence of a competent diagnosis of 
PTSD, the veteran's claim is not well grounded and must be 
denied.



ORDER

Service connection for a heart condition is denied.

Service connection for PTSD is denied.




REMAND

For reasons that will become apparent below, the Board 
concludes that a REMAND is warranted as to the remaining 
issues in this case.

In regard to the veteran's claim for a compensable rating for 
his service-connected lung cancer, the Board notes that in a 
February 1997 rating decision, the RO granted service 
connection for lung cancer to include metastases to the 
vascular structures and the superior vena cava due to 
exposure to herbicides, evaluated as 100 percent disabling 
effective October 9, 1996.  In a May 1997 rating decision, 
the RO proposed to reduce the veteran's disability evaluation 
from 100 percent to a noncompensable evaluation on the bases 
that the veteran's disease was in remission.  In May of 1997 
the veteran filed a notice of disagreement as to the proposed 
reduction in his disability evaluation.  In a June 1998 
rating decision, the RO decreased the veteran's disability 
evaluation for his service-connected lung cancer from 100 
percent to a noncompensable evaluation.  The veteran filed a 
notice of disagreement in August 1998 as to the reduction in 
his disability evaluation for his service-connected lung 
cancer.  The RO issued a statement of the case dated in 
September 1998 as to the evaluation of the residuals of lung 
cancer, currently evaluated as noncompensable.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally, the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. § 20.200. 20.201, 
20.202, and 20.203 (1998).  As the veteran has not filed a 
substantive appeal as to the September 1998 statement of the 
case, the issue contained within the statement of the case of 
September 1998 does not appear to be before the Board at this 
time.  YT v. Brown, 9 Vet. App. 195 (1996); Roy v. Brown, 5 
Vet. App. 554 (1993).  The veteran should be afforded the 
opportunity to present evidence and argument as to whether he 
has filed a valid substantive appeal with regard to this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998).

In regard to the veteran's claim for an earlier effective 
date for his lung cancer, the veteran contends that because 
his lung cancer is connected to his Vietnam service, an 
effective date back to the time of his military service is 
warranted.  In a May 1997 rating decision, the RO granted 
entitlement to an earlier effective date for lung cancer 
effective March 1996.  Arguably, the veteran's testimony at 
his RO hearing in August 1997 is a sufficient "notice of 
disagreement" as to the May 1997 rating decision.  
(Transcript, page 5).  A statement of the case was then 
issued by the RO and mailed to the veteran in July 1998, to 
which the veteran did not make a timely reply.  The Board 
further notes that the "notice of disagreement" dated in 
August 1998 would seem not constitute a substantive appeal 
because it fails to allege a specific error of law or fact 
pursuant to 38 C.F.R. § 20.202 (1998).  As the veteran may 
not have filed a timely and adequate substantive appeal as to 
the July 1998 statement of the case, the issue contained 
within the statement of the case of July 1998 does not appear 
to be before the Board at this time.  YT v. Brown, 9 Vet. 
App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993).  The 
veteran should be afforded the opportunity to present 
evidence and argument as to whether he has filed a valid 
substantive appeal with regard to this issue.  See Marsh v. 
West, 11 Vet. App.468 (1998); 38 C.F.R. § 20.203 (1998). 

Accordingly, the case is REMANDED for the following action:

1.   The veteran and his representative 
should be afforded a reasonable period to 
submit evidence and argument on whether a 
timely substantive appeal has been 
submitted on the issue of entitlement to 
a compensable evaluation for lung cancer.  
Thereafter, the RO should make a formal 
adjudication on the matter of whether a 
timely substantive appeal has been 
submitted on the issue of entitlement to 
a compensable evaluation for lung cancer. 

2.  If it is determined by the RO that a 
timely substantive appeal has not been 
submitted with respect to the issue 
discussed in the preceding paragraph, the 
veteran and his representative should be 
informed of the right to file a notice of 
disagreement with that determination.  If 
a notice of disagreement is received, 
appropriate appellate procedures should 
be followed. If it is determined that a 
timely substantive appeal was received, 
the case should be returned to the Board, 
if otherwise in order.  

3.  The RO should make a formal 
adjudication on the matter of whether a 
timely substantive appeal has been 
submitted on the earlier effective date 
issue.  If it is determined by the RO 
that a timely substantive appeal has not 
been submitted, the veteran and his 
representative should be informed of the 
right to file a notice of disagreement 
with that determination.  If a notice of 
disagreement is received, appropriate 
appellate procedures should be followed.  
If it determined that a substantive 
appeal was received, the case should be 
returned to the Board, if otherwise in 
order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

 

